Title: To Thomas Jefferson from Elisha Avery, 16 May 1805
From: Avery, Elisha
To: Jefferson, Thomas


                  
                     Sir,
                     Boston. May 16. 1805.
                  
                  On my arrival in this place from Washington, I thought proper, in consequence of the favour which you deigned to confer on me while there, to apply to Genl Hull for the Office of Marshal of the Territory of Michigan.—Among the papers which I presented to Genl Hull, I took the liberty of laying before him the note which you did me the honour to write me, concerning the same appointment.—Genl Hull appeared then much disposed & still manifests a strong disposition to encourage my wishes: but not having had any communication from Your Excellency with regard to one which, I gave him cause to expect he would recieve, he hesitates giving me a definitive answer on the subject, hoping still to be indulged with some communication from you with respect to this affair.—Calculating with a degree of certainty on being favoured by the Government, I had resolved on going to Detroit; and though I have not as yet any Positive assurance of an Office there I shall pursue my determination, trusting to the hopes that Genl Hull is pleased to afford me, that I shall not be disappointed should he not derive from You Sir some reasons, contravening his & my expectations.—I am aware Sir that the Proofs which I have already given you of my character & merits cannot authorise me to expect any considerable interest from you in my behalf.
                  I relied however on being able to make good my Pretensions to Genl Hull & hoped Sir that you would have so far attested my wishes, as to have enabled him to understand, that his conduct in Prefering me would be sanctioned by your approbation, in case he found in me those qualifications recommendatory to encouragement & confidence.—I have thought it probable Sir that Genl Hull would make mention of me to You in some of his communications, & that you would reply to his enquiries.—The object of this letter Sir is solely to request that you will condescend to trust to the evidence which I shall Produce him instead of weighing my character & principles wholly by the testimony which I have hitherto furnished you, as I never considered those certificates as sufficient to give me full title to Notice & credit
                  I hope for pardon Sir of my importunities, when I assure you that my Sole aim in seeking a Publick employment, is to secure me an independant existance, by Proving my attachment to my Country & my Zeal for the continuance & Promotion of the present wise & happy administration: believing that were I to be granted a share of publick confidence, I might be enabled to evince some claim to Patronage, & gain to myself such friends & such support as would tend to further my desire of arriving at usefulness & respectability.—
                  I have the honor to be with the Most Profound respect Your Excellency’s Most Obdt huml Srvt
                  
                     
                        E. Avery 
                     
                  
               